10/16/2020



                                                                       Case Number: DA 20-0418




      IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Case No. DA-20-0418


WADE AYALA,
          Plaintiff, Counter-claim Defendant, and Appellee
     v.
GAIL STAFFORD,
          Defendant, Counter-Claimant, Third-Party Plaintiff, Appellant, and
          Cross-Appellee,
     v.
RECONTRUST COMPANY, N.A.; BANK OF AMERICA, N.A.; FEDERAL
NATIONAL MORTGAGE ASSOCIATION, and EQUITY PROCESS
MANAGEMENT, INC.
          Third-Party Defendants, Appellees, and Cross Appellants,


SADIE LYNN BARRETT, and DOES 1 – 10,
          Third Party Defendants and Appellees.


 ORDER GRANTING APPELLANT GAIL STAFFORD’S UNOPPOSED
  MOTION FOR EXTENSION OF TIME TO FILE OPENING BRIEF
      Appellant Gail Stafford, having filed an Unopposed Motion for Extension of

Time to File Opening Brief pursuant to Mont. R. App. P. 26(1), and cause

appearing therefore;

      IT IS HEREBY ORDERED that the Unopposed Motion is GRANTED and

Appellant’s opening brief will be due to be filed on or before November 29, 2020.

      Dated this ____ day of _______________________2020.



                          __________________________________________




                                        2                           Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                        October 16 2020